Citation Nr: 0014980	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-15 575	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  The propriety of the initial 50 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement a total compensation rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.

These matters come to the Board of Veterans' Appeals (Board), 
in part, on appeal from an April 1997 rating decision by the 
RO that granted service connection and assigned a 30 percent 
evaluation for that disability, effective August 20, 1996.  
As the veteran has appealed he initial rating assigned 
following a grant of service connection, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating, in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
subsequently granted a 50 percent evaluation for PTSD from 
the date of the grant of service connection.  However, 
inasmuch as a higher evaluation is available this condition, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

On December 4, 1997, the veteran applied for a total 
compensation rating based on individual unemployability, and 
perfected an appeal of the RO's September 1998 decision which 
denied a total rating.  


FINDINGS OF FACT

1. All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2. Based on the evidence from August 20, 1996, to November 
16, 1997, the veteran's PTSD was productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity.

3.  Since November 17, 1997, the veteran has been unable to 
retain employment due to his PTSD.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 50 percent for PTSD from 
August 20, 1996, to November 16, 1997, is not warranted.  
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  A rating of 100 percent for PTSD from November 17, 1997, 
is warranted. U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).

3.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities cannot 
be assigned where the veteran is entitled to a 100 percent 
schedular evaluation for a service-connected disability.  
38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background  

Pertinent outpatient treatment reports from January 1986 to 
January 1997 show the veteran had been treated for anxiety 
and depression.

On August 20, 1996, the veteran presented at a VA facility 
with complaints of being anxious, sleep difficulties and 
being troubled about his job and personal relationships.  He 
was referred to a social worker for initial assessment; he 
reported thinking a lot about Vietnam, being in a stressful 
relationship, frequently arguing with people and being unable 
to talk about his problems.  He reported a three to six month 
history of increased irritability, nervousness, intermittent 
depression and increased alcohol use.  He was admitted to the 
psychiatric ward for assessment.  The hospital report showed 
admission diagnoses of adjustment disorder with mixed anxiety 
and depressed mood; rule-out PTSD; rule-out dependent 
personality disorder.  It was noted the veteran was 
experiencing relationship problems with his girlfriend as 
well as job related problems.  It was further noted that he 
served 19 months in Vietnam, saw no combat but stated that 
just being in Vietnam was a traumatic experience in and of 
itself.  The veteran spent one night at the VA facility.  He 
was referred for outpatient treatment follow-up to rule-out 
personality disorder.  He was referred to a VA PTSD Clinic 
where his past history of verbal and physical abuse by his 
father as well as his Vietnam experience were factors for 
consideration.  Because he did not actually see combat it was 
opined that he did not meet diagnostic criteria for PTSD, 
though he did have several signs or symptoms.  It was further 
opined he may have had a generalized anxiety disorder.

In October 1996, the veteran applied for service connection 
for PTSD.  

On VA examination dated in January 1997, the history of 
service in Vietnam was reported.  The veteran reported that, 
although he was not directly involved in combat, he saw many 
dead individuals and lost many friends who were pilots.  He 
reported difficulty maintain long-term relationships and a 
great deal of anxiety since his return from Vietnam.  He 
married and divorced.  He reported losing interest is 
everything lately.  He reported recurrent images and 
distressing recollections of events in Vietnam, occasional 
recurrent distressing dreams, periodic flashbacks of dead 
bodies, avoidance of stimuli, increased arousal, sleep 
difficulty, difficulty concentrating, hypervigilance and 
exaggerated startle response.  Objective examination noted 
that he exhibited no psychotic signs or symptoms, no 
hallucinations, no obvious delusions, no ideas of reference 
or influence, no tangentiality and no circumstantiality.  
Productions were within normal limits, though speech was 
slightly pressured.  Affect was not obviously constricted, 
constricted in that he was somewhat pressurized and 
expansive.  General mood was of slight sadness, much anger 
and irritability.  There was a good deal of paranoid flavor 
in his conversation regarding the Vietnam Conflict.  The 
examiner diagnosed PTSD, chronic, and listed a Global 
Assessment of Functioning Scale (GAF) of 40 to 60.  In the 
addendum signed March 1997, the examiner stated he was not 
capable of distinguishing the symptomatology of PTSD from any 
co-existing psychiatric disorders.

In an April 1997 decision, the RO granted service connection 
for PTSD and assigned a 30 percent rating.  The veteran 
subsequently expressed disagreement with the assigned rating. 

Subsequent records documented continued psychiatric treatment 
and listed diagnoses including generalized anxiety disorder, 
panic disorder with agoraphobia, intermittent explosive 
disorder, affective disorder, PTSD, and major depressive 
disorder.  Outpatient records starting in April 1997 revealed 
ongoing therapy for these same problems.  Also noted were 
incidents of absenteeism from work due to stress which were 
related to the veteran's personal life situations and 
problems with supervisors.  The treatment records reflected 
the difficulties that the veteran was experiencing at the 
time, to include variable work attendance, but indicated that 
he was generally working full time through October 6, 1997, 
following which manic symptoms of bipolar disorder became 
increasingly evident.  He was treated with lithium for the 
bipolar disorder beginning October 22, 1997, but manic 
symptoms continued to escalate.  A progress note dated 
November 5, 1997, noted that the veteran had returned to 
work.  He subsequently requested hospitalization on November 
17, 1997, and was hospitalized for bipolar disorder, mixed 
type, actively manic, the next day.  The veteran reported 
racing thoughts, decreased sleep and hyperactivity.  He also 
related problems regarding a personal relationship with a 
girlfriend and some difficulty at work with management.  

A Social Security Administration decision found that the 
veteran was disabled as of November 10, 1997, due to his 
psychiatric conditions.  

In December 1997, the veteran applied for total compensation 
rating based on individual unemployability.  He stated that 
he last worked on December 9, 1997.  The veteran's Office of 
Personnel Management records included an application for 
disability dated in December 1997 which claimed disability 
based on both PTSD and mixed bipolar disorder.

A statement by a VA physician dated in December 1997 noted 
that the veteran suffered from severe bipolar mood disorder 
comorbid with PTSD.  The physician also stated that, 
considering the duration and severity of the current illness 
and the longitudinal course, he expected the veteran to be 
completely and permanently disabled and unable to maintain 
gainful employment in the foreseeable future.  

The veteran was admitted to the Providence VA Medical Center 
for an exacerbation of manic symptoms on January 1998.  A 
January 1998 statement from the Medical Director of a VA PTSD 
Program noted that the veteran was completely disabled and 
unable to work.

Outpatient progress notes dated from February to May 98 
showed an impression of severe bipolar disorder, slowly 
improving, as well as PTSD.  The progress note dated in 
October 1998 stated that the veteran had severe occupational 
and social impairment directly related to his mental illness 
(PTSD and bipolar illness) and remained completely disabled 
and unable to work.

A hearing before a hearing officer at the RO was conducted in 
December 1998.  The veteran testified as to current VA 
treatment for PTSD and reported that his psychiatrist had 
stated that he would not be able to work anymore.  He also 
reported that his PTSD was the primary reason for leaving 
Postal Service employment in late 1997 and stated that he was 
unable to retain employment solely due to that psychiatric 
disorder.  He noted his past difficulties with Postal Service 
supervisors, difficulty getting along with others, and 
limited socialization.  He reported symptoms associated with 
PTSD including triggers which reminded him of Vietnam 
service, problems communicating with others, difficulty 
maintaining relationships, social isolation, guilt feelings, 
and resentment towards the Vietnamese people.  The veteran 
additionally testified that he was still working full time 
for the Postal Service when he was first awarded disability 
compensation for PTSD.  He indicated that he thought that the 
grant of a 30 percent evaluation for his PTSD was adequate at 
that time as he was under treatment but not on medication and 
noted that he started getting worse sometime thereafter.  He 
was unable to recall exactly when things began to get worse 
but noted that he was hospitalized at the Providence VA 
Medical Center in November 1997 and again in December 1997 or 
January 1998 because his medications needed to be adjusted.  
He could not recall whether he returned to work following the 
first period of VA hospitalization but reported that he had 
lost much time from work prior to the hospitalization.

The VA psychiatric examination on May 1999 noted that the 
veteran reported symptoms including hypervigilance, frequent 
Vietnam flashbacks, guilt feelings and anger about his 
Vietnam service, bitterness, and limited social interaction.  
The mental status examination noted he displayed quite a bit 
of restlessness and appeared irate and angry in general.  He 
spoke loudly and was quite talkative but also was entirely 
cogent and responded to questions appropriately.  The 
examiner stated that he did not find convincing evidence that 
the veteran had bipolar disorder and considered it more 
likely than not that it was his PTSD that contributed to his 
current difficulties and symptoms.  The examiner made note of 
the veteran's work history and stated that it was a crisis in 
his personal affairs that led to his hospitalizations.  He 
indicated that symptoms of PTSD had always created 
difficulties at work and in the veteran's social 
relationships.  The examiner attributed all of the veteran's 
current problems to his PTSD, and assigned a GAF of 52.

A July 1999 rating decision granted an increased, 50 per 
cent, rating for PTSD, effective August 20, 1996.


II.  Legal Analysis

A.  Higher Evaluation for PTSD

Initially, the Board notes that the veteran has presented a 
well-grounded claim, pursuant to 38 U.S.C.A. § 5107(a).  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  The 
Board is also satisfied that the VA has met its duty to 
assist the veteran in development of facts pertinent to his 
well-grounded claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged rating."  Id. at 125.  Here, 
although the RO did not expressly consider "staged rating," 
the Board finds that a remand to enable it to so, in the 
first instance, is unnecessary.  The RO did consider the 
appropriateness of the initial evaluation assigned with the 
submission of additional evidence, resulting in the increase 
in the initial evaluation assigned for PTSD to 50 percent.  
Moreover, in view of the Board's favorable disposition of the 
claim, as noted below, there is no prejudice to the veteran 
in the Board considering the concept of "staged rating" in 
the first instance.

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  The RO has considered the veteran's claim 
under the new diagnostic criteria for PTSD effective November 
7, 1996, and under the old diagnostic criteria for PTSD in 
effect prior to November 7, 1996.  Therefore, the RO has 
considered all of the criteria applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas, as the revised regulations were not lawfully 
effective.  Therefore, although evidence dated both before 
and after the change in the regulatory criteria must be 
considered, before November 7, 1996, the Board may only apply 
the previous version of the rating criteria.  As of November 
7, 1996, the Board must apply the version more favorable to 
the veteran.  See DeSousa v. Gober, 10 Vet. 461, 467 (1997).  
See also VAOPGCPREC 3-2000 (March 

Under 38 C.F.R. § 4.130, effective November 7, 1996, The new 
general rating formula for mental disorders to include PTSD 
(evaluated under Diagnostic Code 9411) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  If any one of the three independent 
criteria is met, a 100 schedular evaluation is required under 
this code.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  
When the only compensable service-connected disability is a 
mental disability, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16 (c) (1996).

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that the veteran has been diagnosed with 
several nonservice-connected psychiatric conditions.  The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14.  When it is 
not possible to separate the effects of a service-connected 
condition from non-service-connected conditions, "VA 
regulations at 38 C.F.R. § 3.102 . . . clearly dictate that 
such signs and symptoms be attributed to the service-
connected condition."  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  Here, the examiner who conducted the January 
1997 examination stated he was not capable of distinguishing 
symptomatology of PTSD from any co-existing psychiatric 
disorders, and the examiner who conducted the May 1999 VA 
examination stated that it was more likely than not the 
veteran's PTSD that contributed to his current psychiatric 
problems.  Under these circumstances, all of the veteran's 
psychiatric symptomatology will be attributed to his service-
connected PTSD.  

The veteran has essentially stated in testimony that he was 
satisfied with the current rating for his PTSD until the time 
he became unable to work at the Post Office due to the 
condition in late 1997.  He believes he is entitled to a 100 
percent rating from that time.  

The evidence does not support an initial rating in excess of 
50 percent for the veteran's PTSD from August 20, 1996, to 
November 16, 1997.  Considering all the evidence and the 
former applicable rating, the Board finds that no more than 
considerable social and industrial impairment due to the 
service-connected PTSD was shown and that the requirements 
for a higher rating under the former criteria are not met.  
The evidence shows that PTSD symptoms caused no more than 
considerable occupational and social impairment with 
deficiencies in most areas of mental functioning, reduced 
reliability and productivity pertaining to employment and 
inability to establish and maintain effective relationships, 
and such is to be rated 50 percent.  He did not demonstrate 
the severe occupation and social impairment required for a 70 
percent rating.  The veteran was working at the Post Office 
for the previous eleven years.  

During that period, the veteran was not experiencing symptoms 
required for the assignment of a 70 percent rating under the 
new criteria, i.e., occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  The Board also 
emphasizes that the veteran, himself, has testified that he 
was satisfied with the rating in effect for this period.  

Accordingly, under the criteria of Diagnostic Code 9411, 
effective November 7, 1996 and under the criteria of 
Diagnostic Code 9411, effective prior to November 7, 1996, 
and the provisions of 38 C.F.R. § 4.7, an initial rating in 
excess of 50 percent is not warranted from August 20, 1996, 
to November 16, 1997.

However, the Board finds that the medical evidence of record 
does show that the veteran has not been unable to retain 
employment due to his PTSD since November 17, 1997, the date 
he presented at a VA facility requesting hospitalization due 
to his PTSD.  Since that time, medical opinions that the 
veteran is unable to work have been associated with the 
record, to include the December 1997 statement from Dr. 
Zakai, a private physician, and the January 1998 Statement 
from the Medical Director of a VA PTSD Program.  While the 
most recent May 1999 examiner did not specifically offer an 
opinion that the veteran was unemployable, he also did not 
indicate that the veteran was employable; hence, his opinion 
is not inconsistent with the aforementioned opinions.  The 
May 1999 examiner also assigned a GAF score of 52 for the 
veteran's PTSD, which, according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, is indicative of serious symptoms 
and serious impairment in social, occupational, or school 
functioning.

Under these circumstances, the Board finds that, as of 
November 17, 1997, the criteria for a 100 percent rating for 
PTSD, under the former criteria, are met.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); Johnson, supra.

II.  Individual Unemployability

Regarding the issue of a total disability rating based on 
individual unemployability, such a rating may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability.  See 38 C.F.R. 
§ 4.16(a).  Under the provisions of 38 C.F.R. § 4.16(a), a 
total rating based on individual unemployability may only be 
assigned where the veteran is not in receipt of a total 
schedular rating.  In addition, a claim for a total 
disability rating based on individual unemployability for a 
particular service-connected disability may not be considered 
when a schedular 100 percent rating is already in effect for 
another service-connected disability.  See VAOPGCPREC 6-99.  

The Court has held that in cases where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In view of the fact that a 100 percent schedular rating is 
being assigned for the veteran's service-connected PTSD, the 
Board finds that the veteran's claim for entitlement to a 
total rating based on individual unemployability is without 
legal merit and must be denied.  See ZP v. Brown, 8 Vet. App 
303, 304 (1995); Sabonis, 6 Vet. App. at 430.


ORDER

An initial rating greater than 50 percent for service-
connected PTSD from August 20, 1996, to November 16, 1997, is 
denied.

A 100 percent rating for PTSD, from November 17, 1997, is 
granted.

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

